NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                MANUEL J. GONZALEZ,
                     Petitioner,
                             v.
      DEPARTMENT OF HOMELAND SECURITY,
                  Respondent.
                __________________________

                        2011-3238
                __________________________

   Petition for review of the Merit Systems Protection
Board in Case No. NY0752110080-I-1.
              __________________________

                  Decided: May 11, 2012
                __________________________

      MANUEL J. GONZALEZ, of San Juan, Puerto Rico, pro
se.

    ARMANDO A. RODRIGUEZ-FEO, Trial Attorney, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, for respon-
dent. With him on the brief were TONY WEST, Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
DONALD E. KINNER, Assistant Director. Of counsel on the
GONZALEZ   v. DHS                                        2


brief was GWENEVELYN ANDERSON, Attorney, Department
of Homeland Security, of East Point, Georgia.
             __________________________

Before NEWMAN, PLAGER, and WALLACH, Circuit Judges.
PER CURIAM.
    Manuel Gonzalez petitions for review of the final deci-
sion of the Merit Systems Protection Board (“Board”)
which affirmed the Department of Homeland Security’s
(“Agency”) decision to remove him from his position as
Criminal Investigator with the Agency’s Immigration and
Customs Enforcement (“ICE”) in San Jose, Puerto Rico,
effective November 26, 2010. We affirm.
                      BACKGROUND
    On September 7, 2008, Mr. Gonzalez and his wife,
Edmarie Mendez Salas, had an argument that allegedly
included Mr. Gonzalez physically attacking and verbally
threatening her. On September 9, 2008, a judge with the
Commonwealth of Puerto Rico Department of Justice
charged Mr. Gonzalez with violation of domestic violence
law; when Mr. Gonzalez turned himself in to the local
authorities, he was arrested and released on bond. Sev-
eral weeks after the arrest, Ms. Salas filed a pro se mo-
tion, recanting the allegations of abuse; the judge then
dismissed the charges against Mr. Gonzalez.
    ICE’s Office of Professional Responsibility (“OPR”)
conducted its own investigation of the incident, presenting
the evidence it found to the Agency’s Discipline and
Adverse Action Panel (“DAAP”). DAAP proposed, and the
Acting Special Agent in Charge sustained, Mr. Gonzalez’s
removal from Federal employment for (1) Conduct Unbe-
coming a Law Enforcement Officer for physically assault-
ing Ms. Salas, on September 7, 2008, and on February 10,
3                                           GONZALEZ   v. DHS


2008, (2) Making Statements That Cause Anxiety, for
threatening Ms. Salas, and (3) Lack of Candor, for deny-
ing to Agency internal affairs investigators that he was
violent towards Ms. Salas or that he recognized a female’s
voice on a tape recording as belonging to Ms. Salas.
    Mr. Gonzalez appealed, and the Administrative Judge
(“AJ”) who conducted a hearing sustained the charges
against Mr. Gonzalez. The AJ’s decision became the final
decision of the Board once Mr. Gonzalez declined to seek
full Board review of the initial decision. Mr. Gonzalez
timely appealed to this court. We have jurisdiction pur-
suant to 28 U.S.C. § 1295(a)(9).
                       DISCUSSION
    Our review of decisions of the Board is limited by
statute. We may only set aside agency actions, findings,
or conclusions if we find them to be “(1) arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accor-
dance with law; (2) obtained without procedures required
by law, rule, or regulation having been followed; or (3)
unsupported by substantial evidence . . . .” 5 U.S.C. §
7703(c). “The petitioner bears the burden of establishing
error in the Board’s decision.” Harris v. Dep’t of Veterans
Affairs, 142 F.3d 1463, 1467 (Fed. Cir. 1998).
    On appeal, Mr. Gonzalez argues the AJ incorrectly de-
termined the credibility of various witnesses, incorrectly
admitted evidence against him, and violated his due
process rights. 1


    1   Gonzalez also generally asserts that the AJ erred
in sustaining the lack of candor charges and in establish-
ing the nexus between the asserted misconduct and the
efficacy of service. However, Gonzalez fails to specifically
identify how the AJ erred in this regard; as the AJ’s
conclusions are consistent with the record and supported
GONZALEZ   v. DHS                                           4


    As an appellate court, we cannot set aside the
AJ’s credibility determination unless we find it to be
“inherently improbable or discredited by undisputed
fact.” Pope v. U.S. Postal Service, 114 F.3d 1144, 1149
(Fed. Cir. 1997). As we have stated numerous times,
credibility determinations are “virtually unreviewable” on
appeal. Chambers v. Dep’t of the Interior, 515 F.3d 1362,
1370 (Fed. Cir. 2008). The AJ thoroughly considered the
necessary factors in making a credibility determination,
see Hillen v. Dep’t of the Army, 35 M.S.P.R. 453, 458
(M.S.P.B. 1987), and found that among the multiple
conflicting testimonies, the testimony of three witnesses
testifying against Gonzalez were more credible than
Gonzalez, his wife, and the other supporting witness,
after analyzing the plausibility and consistency of all the
witnesses. See Gonzalez v. Dep’t of Homeland Sec., 2011
MSPB LEXIS 4124 (M.S.P.B. July 1, 2011) (Initial Deci-
sion). The AJ’s determinations are neither inherently
improbable nor discredited by undisputed fact, and we
therefore give deference to those determinations.
     Similarly, we review evidentiary rulings by the AJ for
abuse of discretion and, as a result, will reverse only if the
petitioner can “prove that the error caused substantial
harm or prejudice to his rights which could have affected
the outcome of the case.” Curtin v. Office of Pers. Mgmt.,
846 F.2d 1373, 1379 (Fed. Cir. 1988). Mr. Gonzalez has
failed to prove such error. 2 Therefore, the AJ did not
abuse its discretion.



by substantial evidence, these assertions present no basis
for this court to disturb the decision of the AJ.
     2   We also reject Mr. Gonzalez’s various arguments
that his due process rights were violated. Mr. Gonzalez’s
arguments are based on the credibility and evidentiary
determinations made by the AJ, which we address above.
5                                      GONZALEZ   v. DHS


                     CONCLUSION
   The Board’s decision is reasonable and supported by
substantial evidence. Therefore we affirm.


No Costs.


                    AFFIRMED